FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                         (512) 463-1312



                                      November 30, 2012

Mr. Scott P. Stolley                           Ms. Cynthia Hollingsworth
Thompson & Knight LLP                          Hollingsworth Walker LLP
One Arts Plaza                                 Campbell Centre II
1722 Routh Street, Suite 1500                  8150 N. Central Expressway, Suite 100
Dallas, TX 75201-2533                          Dallas, TX 75206

RE:    Case Number: 11-0252
       Court of Appeals Number: 07-10-00197-CV
       Trial Court Number: 96,370-E

Style: AARON FELTON
       v.
       BROCK LOVETT, D.C.

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion in the above-referenced cause. A
copy of the opinion can be obtained through Case Search on our Court’s webpage at:
http://www.supreme.courts.state.tx.us/.
                                                 Sincerely,



                                                 Blake A. Hawthorne, Clerk
                                                 by Claudia Jenks, Chief Deputy Clerk

cc: Caroline Woodburn
    Ronald D. Nickum
    Peggy Culp